In re Application of						        : DECISION ON
Ogura et al.  	 						        :       PETITION
Serial No. 14/371,845					  	        : 

Filed:  July 11, 2014								
For: COLLAGEN STRUCTURE, AND METHOD FOR 
PRODUCING COLLAGEN STRUCTURE


This is a decision on Appellants’ Petition under 37 CFR 1.181 filed June 24, 2021 requesting a designation of new grounds in the Examiner’s Answer.


Petitioner respectfully submits that a new ground of rejection was raised by the Examiner in the Examiner’s Answer, according to MPEP § 1207.02 and 37 C.F.R. § 41.39, but the Examiner failed to designate the new ground of rejection as such.

Appellant contended that the prior art failed to teach, explicitly or inherently, “collagen molecules staggered regularly to adjacent molecules by about 67 nm” (pages 8-24 of the Appeal Brief). Appellant asserts that the Examiner has added a new argument not previously presented in the “Response to Argument Section” of the Examiner’s Answer.  Specifically, regarding this contention, the Examiner stated that “ Matsuda further teaches that the collagen solution can be extruded into a coagulating bath to form fibers, and teaches use of a spinning head orifice in orienting collagen molecules in solubilized "collagen molecules" as much as possible (col. 6 lines 36-39; also see col. 5 lines 38-57), with the Examiner noting that in at least this stage in the process, the collagen molecules would meet the claimed limitation. 

This not a new argument. The Examiner noted both in the 35 U.S.C. 103 rejection in the Examiner’s Answer (page 4, lines 16-19) and Final Rejection (page 4, lines 1-4) that “Matsuda further teaches that the collagen solution can be extruded into a coagulating bath to form fibers, and teaches use of a spinning head orifice in orienting collagen molecules in solubilized collagen molecules as much as possible (col. 6 lines 36-39; also see col. 5 lines 38-57)”. 

There is no new ground of rejection when the basic thrust of the rejection remains the same such that an Appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). Where the statutory basis for the rejection remains the same and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection. Id. at 1303, 190 USPQ at 427. 


No new ground of rejection was raised in the Examiner’s Answer.


DECISION


The petition is DENIED.




/Keith D. Hendricks/

Keith D. Hendricks. Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

BIRCH, STEWART, KOLASCH & BIRCH, LLP8110 Gatehouse RoadSuite 100 EastFalls Church VA 22042-1248